Tayi.or, C. J.
The Legislature have thought proper to attempt the suppression of the practice of issuing due bills, as one extremely mischievous to the community; and one method they have adopted is, to make the person liable to an action, who issues a due bill for a less sum than ten shillings. It would materially weaken the effect *202of fliis law, and disarm it of its sting, if when such sepa-* rate acti°ns are brought, the Court should interpose a eon4 solidation rule. Such interference would be peculiarly improper in the present tase, in which the Plaintiff, by warranting and blending four dollars in each warrant, ha¿ pursued d touch less rigorous course, than he was allowed by law tó do.—This consideration, togethér with the stay of execution'which the «Defendant might have availed himself of, bad a larger sum been claimed in one warrant, induct us to concur in the opinion given by the judge Who heard the motion. His judgment on the motion is therefore affirmed.